Citation Nr: 9922892	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1977, and had over five years of previous active 
duty.  He also served on periods of active duty for training 
in 1978 and 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision that denied the 
veteran's claims of service connection for PTSD and tinnitus.  
Also in this decision the RO denied the veteran's claim for a 
compensable evaluation for service-connected hearing loss in 
the right ear.  In a subsequent rating decision in July 1996, 
the RO granted service connection for tinnitus.


REMAND

Service Connection for PTSD

The veteran contends by way of statements and testimony that 
he developed PTSD as a result of stressful events that 
occurred during his 41 months of service in Vietnam.  The 
veteran testified during his February 1999 hearing that he 
was first diagnosed with PTSD about 5 years earlier at the 
Vet Center.  He also testified that he had not served in 
combat.  In regard to stressors, he asserts that during his 
first tour in Vietnam in the late 1960s, the perimeter of his 
camp had been breached by "sappers" who got caught in 
concertina wire.  He said that one "sapper" in particular 
took a direct hit in the abdomen by a rocket and was blown 
apart at the waist.  He said that about four or five 
"sappers" in all were killed in the incident.  He also said 
that he witnessed this incident and that a unit photographer 
by the name of R.S. took photographs of the incident.  He 
stated that he was not present during the attack, but was 
present shortly after it.  He testified that he had not been 
involved in actually defending the facility and had not 
carried a weapon. 

Another stressor alleged by the veteran involved about 20 or 
25 children between the ages of six and twelve who surrounded 
him and a fellow serviceman as they were heading to a 
restaurant to eat.  He said that these kids, known as 
cowboys, would routinely surround a person, put a sharpened 
stake in the person's back, and pick the person's pockets.  
He said that in his case the "mamasan" of the restaurant 
came out and brought them in before any damage could be done. 

The veteran further alleges that in late 1970 or 1971 while 
in Cam Ranh Bay, a Navy Chief had been killed in rocket fire 
and that the chief had been scheduled to go home the day 
after he died.  The veteran said that he did not recall the 
chief's name and did not actually see him get killed, but 
that he had spoken to him earlier that day.

Another stressful event alleged by the veteran is that upon 
his return from "R&R", in the beginning of February 1968, 
he landed in an airport in Saigon shortly after the TET 
offensive began.  He said that he and about 100 other people 
who were also in transit were kept on base and were not 
allowed to carry guns.  He related that there was no specific 
event, but just that the country was under attack.

Lastly, the veteran alleges that while in Vietnam he had been 
in the vicinity of numerous rocket and mortar attacks.  

In Cohen v. Brown, 10 Vet. App. 128, 137 (1997), the Court of 
Appeals for Veterans Claims (formally known as the Court of 
Veterans Appeals) cited the three elements required by 
section 3.304(f) to warrant a grant of service connection for 
PTSD:  (1) a current, clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen at 138.  The Court also 
held that, if the claimed stressor is not combat related, a 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  Id. 
at 142.

While the evidence in this case includes diagnoses of PTSD as 
well as presumed-to-be credible history of stressors as noted 
above, the evidence does not include verification of most of 
the alleged stressors, nor does it contain a medical opinion 
regarding the sufficiency of verified stressors which would 
warrant a clear diagnosis of PTSD.  Id. at 137.  When 
examined by the VA in March 1995, his stressors were noted 
and the possibility of PTSD was considered to be remote.

It is noted that in March 1998, the RO wrote to the veteran 
requesting details to verify his claimed stressors.  The 
veteran's response included his dates of service, unit and 
general location, but he indicated that he could not recall 
specific names.  

As an initial matter, the Board accepts the alleged stressor 
that the veteran was in the vicinity of numerous rocket and 
mortar attacks while serving in Vietnam and that he was in 
Vietnam after the Tet offensive began.  Corroborating 
evidence of this stressor includes statements from two 
servicemen who served with the veteran in Cam Ranh Bay and 
Pleiko and attest to such attacks, as well as the fact that 
the veteran served 41 months in Vietnam including through the 
time period of the Tet offensive.

As to the other alleged stressors, the veteran has not 
provided VA with sufficient information in which to either 
verify the stressors or make additional attempts to verify 
them.  In this regard, although the veteran alleges that he 
observed a unit photographer by the name of R.S. taking 
pictures of "sappers" who had been killed by rocket fire 
while approaching his camp, he does not allege that he was in 
the pictures and in fact said that the area had been roped 
off and that no one had been allowed in.  He also said that 
he did not remember the date of this incident.  Thus, even if 
these pictures were to somehow be obtained, they would not 
verify that the veteran was present at the time of the 
incident.  With this being said, and in view of the necessity 
of this remand, the veteran should be given another 
opportunity to supplement the record with additional evidence 
or information regarding his alleged stressors.  

In the event that the veteran is able to provide additional 
verifiable information in regard to the alleged stressors, 
the RO should make every attempt to verify such stressors, 
including requesting verification from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly known as the U.S. Army & Joint Environmental 
Support Group (ESG)).  

Thereafter, the veteran should be afforded a thorough and 
contemporaneous psychiatric examination so that a medical 
opinion can be obtained which addresses whether the veteran 
currently has a clear diagnosis of PTSD as a result of a 
verified stressor(s) from service.  See Cohen, supra.  This 
is particularly important in light of medical evidence in the 
claims file which indicates that the veteran does not have 
PTSD.  Before examining the veteran, the examiner must be 
provided with the veteran's claims file for review.

Compensable Evaluation for Hearing Loss of the Right Ear

In regard to the veteran's claim for a compensable evaluation 
for his right ear hearing loss, he has testified that while 
he did not think it had increased in severity since his last 
examination, he had noted difficulty in differentiating words 
when people spoke to him.  In regard to the veteran's claim 
for a compensable rating for his hearing loss, the Board 
observes that, on May 11, 1999, VA announced amendments to 
VA's Schedule for Rating Disabilities (Ratings Schedule) that 
pertain to the criteria for evaluating diseases of the ear 
and other sense organs, to include disability from hearing 
loss.  64 Fed. Reg. 25202-25210 (1999) (to be codified at 38 
C.F.R. §§ 4.85-4.87).  The amended criteria became effective 
on June 10, 1999.  Under the new criteria, some provisions 
where added because it was considered that the speech 
discrimination test may not reflect the actual severity in 
all veteran's with hearing impairment.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  The 
veteran's hearing was last tested in May 1996.  A current 
examination and consideration of this criteria is warranted.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given another 
opportunity to provide any additional 
information regarding each of the claimed 
stressors, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of each event experienced.  The 
veteran should be notified that it would 
be helpful for him to obtain 
corroborating statements from other 
servicemen who witnessed the claimed 
events.  Additionally, he should be given 
the opportunity to supplement the record 
with any additional evidence he may have 
which supports his claim.


2.  The RO should request that the 
veteran provide the RO with information 
regarding any evidence of current or past 
treatment for his psychiatric disability 
that has not already been made a part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

3.  Thereafter, should the veteran 
provide any additional details sufficient 
to warrant referral, the RO should send 
any verifiable information regarding his 
claimed stressors, as well as his DD Form 
214 and DA 20, to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia, 22150-3197, for verification of 
the reported stressors. 

4.  Thereafter, the RO should have the 
veteran examined by a psychiatrist.  The 
examiner should be asked to review the 
claims file before examining the veteran 
and rendering a current diagnosis.  The 
examiner should consider the verified 
stressors that the veteran had been in 
the vicinity of numerous rocket and 
mortar attacks during his 41 months in 
Vietnam and was in Vietnam during the Tet 
Offensive, as well as any additional 
stressors that the RO verifies, and, 
determine whether the veteran has a clear 
diagnosis of PTSD as the result of these 
verified stressors.  In so doing, the 
examiner should discuss the relevant 
diagnostic provisions of DSM-III-R and 
DSM IV, applying those criteria which are 
most favorable to the veteran in each 
instance.  All findings, opinions, and 
bases should be set forth in detail 
including the symptoms that support the 
diagnosis.

5.  The RO should schedule the veteran 
for an appropriate auditory examination 
with consideration of the new rating 
criteria including 38 C.F.R.§ 4.86. 

6.  The RO should then take adjudicatory 
action on the veteran's claim of service 
connection for PTSD and for a compensable 
rating for hearing loss of the right ear.  
In regard to the increased rating claim, 
the old rating schedule, as well as the 
provisions of the new regulations and 
rating criteria for assessing hearing 
loss (as contained in 38 C.F.R. Part 4) 
must be considered and the version of the 
regulations which are most favorable to 
the veteran's increased rating claim must 
be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If any benefit 
being sought by the veteran is not 
resolved to his satisfaction, he should 
be sent a supplemental statement of the 
case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










